DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/10/2022 has been entered. Claims 1, 15, 17 have been amended, claims 6, 9, 11, 16 have been cancelled and new claim 18 has been added. Therefore, claims 1-5, 7-8, 10, 12-15 and 17-18 are now pending in the application.

Allowable Subject Matter
Claims 1-5, 7-8, 10, 12-15 and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Watanabe et al. (US — 2004/0035654 A1) discloses Electrically Actuatable Disc Brake comprising:
a housing (3, Fig: 1) supporting an inboard brake pad (5, Fig: 1) and an oppositely facing outboard brake pad (6, Fig: 1) for selective frictional contact with a rotor interposed longitudinally therebetween (Fig: 1), the housing including a mechanism cavity located longitudinally between the inboard pad and a motor unit;
an adjuster ramp assembly (ball ramp assemble 12, and 30, Fig: 1) indirectly receiving torque from the motor unit (9, Fig: 1);
a spindle (37, fig: 1) for selectively moving the inboard brake pad longitudinally ([(0033], Fig: 1), the spindle being operatively connected with the adjuster ramp assembly to indirectly receive torque from the motor unit therethrough (the linearly driven disc 30 is rotated and the piston 11 is moved forward by means of an adjustment screw 37 provided between the linearly driven disc 30 and the piston 11, to thereby compensate for an amount of wear of the brake pads 5 and 6, [0033], Fig: 1), the spindle and adjuster ramp assembly being located substantially within the mechanism cavity (Fig: 1); and
a leading ramp assembly (ball ram assembly 12 and 27, Fig: 1) configured to transmit applied torque from the motor unit to the adjuster ramp assembly via at least one ramp ball (12, Fig: 1) longitudinally interposed therebetween (Fig: 1), the leading ramp assembly and at least one ramp ball being located substantially within the mechanism cavity, [0032], [0037], Fig: 1);
wherein a predetermined amount and direction of torque is applied to each of the adjuster ramp assembly and the leading ramp assembly to assist with a selected one of (1) service brake application and (2) pad wear adjustment functions, the electromechanical brake apparatus being operative, at different times, for both functions; and
wherein the leading ramp assembly at least partially moves in a first rotary direction with respect to the spindle and the adjuster ramp assembly (ball ramp assemble 12, and 30, Fig: 1) moves substantially longitudinally to assist with the service brake application function [0035]

Watanabe discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the leading ramp assembly at least partially moves in a second rotary direction with respect to the spindle, opposite the first rotary direction, and the adjuster ramp assembly at least partially moves in the second rotary direction relative to the spindle, responsive to a predetermined amount of rotation by the leading ramp assembly, to assist with the pad wear adjustment function and teaching reference Usui et al. (US — 2001/0023798 A1) discloses Electric Disc Brake comprising:
the leading ramp assembly (162, 164, Fig: 8) at least partially moves in a second rotary direction with respect to the spindle (163, 164, Fig: 8), opposite the first rotary direction, and the adjuster ramp assembly at least partially moves in the second rotary direction relative to the spindle, responsive to a predetermined amount of rotation by the leading ramp assembly, to assist with the pad wear adjustment function (wear adjusting procedure, [0084] — [0088], Fifth embodiment, Fig: 8 — 12).
However, prior art and teaching reference fail to disclose wherein to assist with the pad replacement function, the leading ramp assembly at least partially moves in the first rotary direction with respect to the spindle, the adjuster ramp assembly at least partially moves in the first rotary direction, responsive to a predetermined amount of rotation by the leading ramp assembly, and the spindle moves in a first longitudinal direction, responsive to movement of the adjuster ramp assembly in the first rotary direction.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claims 1, 17 and 18. Therefore, independent claims 1, 17 and 18 are allowable . Claims 2-5, 7-8, 10 and 12-14 are also allowable by virtue of their dependencies from claim 1.
Further, prior art and teaching reference fail to disclose or suggest a spring interposed longitudinally between a surface in the mechanism cavity and a first longitudinal side of the adjuster ramp assembly, the spring biasing the adjuster ramp assembly to a predetermined position, a second longitudinal side of the adjuster assembly engaging the at least one ramp ball, which recited in independent claim 15. Therefore, independent claim 15 is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657